The appeal is from a fine of $500.00 upon a plea of guilty of selling intoxicating liquor in a dry area.
The manner of the trial of this party is the subject of an attack in a bill of exception. The judge of a trial court has a duty to conduct the trial of cases in accordance with established procedure, as required by the due process clause of our Constitution. When this is not done we are required to take note of it, provided the question is properly brought before us. This plea of guilty was taken by the judge, without a jury, at the same time and in exactly the same way as in Steele v. State, No. 23,963, (Page 565 of this volume) this day decided. The things which apparently took place, however, are not brought before us in the manner required by law. See the opinion in the companion case.
Because no reversible error is presented for our consideration, the judgment of the trial court is affirmed. *Page 568